THEA~TORNEYGENERAL
                  OF TEXAS
                  Auwrmr.    TRXAS      78711


                         June 2, 1977




Honorable A. R. Schwartz                Opinion No. H-1007
The Senate of the State of Texas
Austin, Texas                           Re: Whether a chartered life
                                        underwriter may be licensed
                                        as a life insurance counselor
                                        without examination.

Dear Senator Schwartz:

     You have requested our opinion regarding whether a
chartered life underwriter may be licensed as a life insurance
counselor without taking the examination therefor.  Section 6
of article 21.07-2 of the Insurance Code governing the li-
censing of life insurance counselors provides:

          It is the legislative intent, and it is
          hereby provided, that the licensing and
          regulation of any person acting as a Life
          Insurance Counselor shall be subject to
          the same statutes and requirements appli-
          cable to the licensing and regulation of
          agents of legal reserve life insurance
          companies.

Article 21.07-l of the Insurance Code, which establishes
criteria for the examination and licensing of persons as legal,
reserve life insurance agents, also provides in its section 5
for the exemption of certain persons from the examination re-
quirement.  In 1975, the Legislature created an exemption for
any person "who holds the designation of Chartered Life Under-
writer (CLU)." Acts 1975, 64th Leg., ch. 731 at 2372. You
ask whether, in the light of section 6 of article 21.07-2,
this newly created exemption regarding the legal reserve agent
examination impliedly exempts charter life underwriters from
the life insurance counselor examination as well.

     Section 5 of article 21.07-2 was amended in 1969. The
amended language first makes the same observation that is
repeated in section 6, that




                            p. 4166
.   -



        Honorable .A. R. Schwartz - page 2    (H-1887)



                  [t]he licensing and regulation of a Life
                  Insurance Counselor, as that term is de-
                  fined herein, shall be in the same manner
                  and subject to the same requirements as
                  applicable to the licensing of agents of
                  legal reserve life insurance companies. . . .

        Section 5 then states:

                    In addition to the above
                    ----                 --. requirements,
                                                 .-.
                  the appm!tTorlicensure      as a Lifen-
                  surance Counselor shall submit to the
                  Commissioner evidence of high moral and
                  ethical character, documentation that he
                  has been licensed as a life insurance agent
                  in excess of three years. After the In-
                  surance Commissioner has satisfied himself
                  as to these requirements, he shall then
                  cause the applicant for a Life Insurance
                  Counselor's license to sit for an examina-
                  tion which shall include the following:

                       Such examination shall consist of five
                  subjects and subject areas:
                        (a) Fundamentals,of life and health
                       insurance;
                        (b) Group life insurance, pensions
                       and health insurance;
                       (c) Law, trust and taxation;
                        (d) Finance and economics; and
                       (e) Business insurance and estate
                       planning.


                         --        ---
                  each
                  -.-.._of -..-.-
                            the-ve    parts--.
                                            above--enumerated.

        (Emphasis added).

             It is well established that leuislative intent must be
        determined by consideration of an entire statute rather than
        isolated portions.  Cityof Mason v. West Texas Utilities 'Co.,
        237 S.W.2d 273, 278 nex.'~l951).  Although the statutory lan-
        guage is somewhat ambiguous regarding the question you pose,
        we believe that, when read as a whole, the statute indicates
        a legislative intent not to exempt chartered life under-
        writers from the life insurance counselor examination.




                                    P. 4167
Honorable A. R. Schwartz - page 3      (H-1007)



     In construing a statute, the courts will not ordinarily
imply an exception.   Spears v. City,of San Antogo,   223 S.W.
166, 169 (Tex. 1920); Stubbs v. Lowrey's Heirs, 253 S.W.2d
312, 313 (Tex.'Civ. App. -- Eastland 1952, wxt ref'd n.r.e.).
In our opinion, the language of article 21.07-2, by imposing
.requirements "in addition to the above requirements," is in-
consistent with the claim of an exemption.   Thus, it is our
view that the statement of legislative intent in section 6
of article 21.07-2 of the Insurance Code, when read together
with section 5, does not impliedly exempt a chartered life
underwriter from the requirement of taking an examination as
a prerequisite to licensing as a life insurance counselor.

                          S U.M M A R Y

            Article 21.07-2 of the Insurance Code
            does not exempt a chartered life
            underwriter from the requirement of
            taking an examination as a prerequisite
            to licensing as a life insurance coun-
            selor.

                                Very truly yours,



                              oiiki&dLW
                                Attorney General of Texas

APPROVED:




Opinion Committee




                             p. 4168